DETAILED ACTION
This Office Action, based on application 15/671,329 filed 8 August 2017, is filed in response to applicant’s amendment and remarks filed 24 June 2021.  Claims 1-18 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-4, 6-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US PGPub 2008/0256443) further in view of RADEV et al (‘Generating Natural Language Summaries from Multiple On-Line Sources’).

With respect to Claim 1, LI discloses a method of operating a multi-reference event summarization system, the method comprising: 
monitoring one or more information sources (Fig 1, Content Sources 15; Section [0044-0045] – client devices may access content sources or the portal server through a network, the portal server hosts the RSS feed aggregator; Section [0004] – the aggregator regularly checks users subscribed RSS feeds for content); 
identifying a correlation of data points across references obtained from the one or more information sources (Abstract – tag generators generate tags {analogous to ‘data points’} relevant to incoming content {analogous to ‘references’} from content sources 15 {analogous to ‘one or more information sources’}), wherein the references comprise at least documents (Section [0046] – content may include a document), and wherein the correlation of data points comprises one or more common names and one or more locations extracted from the references (Fig 5A, User Space 121 displays tags including ‘Federer’ {analogous to a ‘common name’} and ‘France’ {analogous to a ‘location’}; Section [0075]); 
detecting an event based on at least the correlation of data points and a time period for when the references were obtained (Abstract – tag generators generate tags relevant to incoming content from content sources 15; Section [0010] – tags characterize content to facilitate searching; Section [0093] – tags may comprise events e.g. “Davis Cup”; Section [0070] – virtual representations of tags may be displayed based on tag occurrences; Section [0089] – search results may be limited to those over a given period of time); 
collecting a reference set associated with the event from at the one or more information sources, wherein the reference set comprises a plurality of documents (Section [0040] – a content library used to facilitate the aggregator service; Section [0113] – a content library may store item content; Section [0046] – content may include a document); and 
generating a summary of the event, wherein generating the summary comprises selecting, duplicating and/or assembling data from a plurality of references in the reference set (Section [0046] – each item of content may include a summary of information), wherein data from a reference comprises: a character string, an image, a chart, audio data, video data, electronic message data, or metadata about the references from which data was selected, metadata about the process used to generate the summary (Section [0046] discloses various examples of content including those claimed e.g. audio, text, videos, pictures, and metadata), wherein the summary comprises a natural language portion (Fig 5C, content block 123 comprises multiple content items describing the content item {e.g. “Federer to skip first round of Davis Cup” constitutes a ‘natural language summary’ of the content item; the title constitutes a ‘common language structure’}).
LI may not appear to explicitly disclose wherein the natural language portion is comprised of sentences generated from the plurality of documents, wherein at least a portion of the sentences are generated and do not exist in the reference set, and wherein the data points are sequenced in the summary based at least on the frequency at which the data points appeared in the reference set.
However, RADEV discloses wherein the natural language portion is comprised of sentences generated from the plurality of documents, wherein at least a portion of the sentences are generated and do not exist in the reference set (Page 14, Lines 7-18 – data is extracted from the different sources and passed through a sentence generator to generate a summary; Page 17 – Figure 4), and wherein the data points are sequenced in the summary based at least on the frequency at which the data points appeared in the reference set (Page 20, Lines 3-5 – information is rated in terms of importance, where the importance of information in one article is given a lower rating than information from multiple articles {analogous to ‘frequency at which the data points appeared in the reference set’}; Page 29, Lines 3-4 – summary paragraphs may be generated based on an ordering of templates, where more important templates are positioned first).
LI and RADEV are analogous art because they are from the same field of endeavor of summary generators.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of LI and RADEV before him or her, to modify the generated summary of LI to include natural language portions comprising generated sentences as taught by RADEV.  A motivation for doing so would have been to enhance briefings (Page 1, Lines 7-9).  Therefore, it would have been obvious to combine LI and RADEV to obtain the invention as specified in the instant claims.

With respect to Claim 9, LI discloses a non-transitory computer readable storage medium having stored thereon program instructions to operate a multi-reference event summarization system, including instructions, which when executed by one or more processors of a computing system, cause the computing system to: 
monitor one or more information sources (Fig 1, Content Sources 15; Section [0044-0045] – client devices may access content sources or the portal server through a network, the portal server hosts the RSS feed aggregator; Section [0004] – the aggregator regularly checks users subscribed RSS feeds for content); 
identify a correlation of data points across references obtained from the one or more information sources (Abstract – tag generators generate tags {analogous to ‘data points’} relevant to incoming content {analogous to ‘references’} from content sources 15 {analogous to ‘one or more information sources’}), wherein the references comprise at least documents (Section [0046] – content may include a document), and wherein the correlation of data points comprises one or more common names and one or more locations extracted from the references (Fig 5A, User Space 121 displays tags including ‘Federer’ {analogous to a ‘common name’} and ‘France’ {analogous to a ‘location’}; Section [0075]); 
detect an event based at least on the correlation of data points and a time period for when the references were obtained (Abstract – tag generators generate tags relevant to incoming content from content sources 15; Section [0010] – tags characterize content to facilitate searching; Section [0093] – tags may comprise events e.g. “Davis Cup”; Section [0070] – virtual representations of tags may be displayed based on tag occurrences; Section [0089] – search results may be limited to those over a given period of time); 
(Section [0040] – a content library used to facilitate the aggregator service; Section [0113] – a content library may store item content; Section [0046] – content may include a document); and 
generate a summary of the event (Section [0046] – each item of content may include a summary of information), wherein generating the summary comprises selecting, duplicating and/or assembling a plurality of character strings from a plurality of references in the reference set (Section [0046] discloses various examples of content including text), wherein the summary comprises a natural language portion (Fig 5C, content block 123 comprises multiple content items describing the content item {e.g. “Federer to skip first round of Davis Cup” constitutes a ‘natural language summary’ of the content item; the title constitutes a ‘common language structure’}).
LI may not appear to explicitly disclose wherein the natural language portion is comprised of sentences generated from the plurality of documents, wherein at least a portion of the sentences are generated and do not exist in the reference set, and wherein the data points are sequenced in the summary based at least on the frequency at which the data points appeared in the reference set.
However, RADEV discloses wherein the natural language portion is comprised of sentences generated from the plurality of documents, and wherein at least a portion of the sentences are generated and do not exist in the reference set (Page 14, Lines 7-18 – data is extracted from the different sources and passed through a sentence generator to generate a summary; Page 17 – Figure 4), and wherein the data points are sequenced in the summary based at least on the frequency at which the data points appeared in the reference set (Page 20, Lines 3-5 – information is rated in terms of importance, where the importance of information in one article is given a lower rating than information from multiple articles {analogous to ‘frequency at which the data points appeared in the reference set’}; Page 29, Lines 3-4 – summary paragraphs may be generated based on an ordering of templates, where more important templates are positioned first).
LI and RADEV are analogous art because they are from the same field of endeavor of summary generators.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of LI and RADEV before him or her, to modify the generated summary of LI to include natural language portions comprising generated sentences as taught by RADEV.  A motivation for doing so would have been to enhance briefings (Page 1, Lines 7-9).  Therefore, it would have been obvious to combine LI and RADEV to obtain the invention as specified in the instant claims.

With respect to Claim 17, LI discloses a method of producing a multi-reference event summary, the method comprising: 
monitoring one or more information sources (Fig 1, Content Sources 15; Section [0044-0045] – client devices may access content sources or the portal server through a network, the portal server hosts the RSS feed aggregator; Section [0004] – the aggregator regularly checks users subscribed RSS feeds for content), wherein the one or more information sources comprise one or more news sources electronically supplying references (Abstract – the system aggregates and displays news feeds), wherein each reference comprises one or more of the following: text documents, image data, audio data, video data, chart data, and electronic communication data (Section [0046] discloses various examples of content including those claimed e.g. audio, text, videos, pictures, and metadata); 
identifying a correlation of data points across the references obtained from the one or more information sources (Abstract – tag generators generate tags {analogous to ‘data points’} relevant to incoming content {analogous to ‘references’} from content sources 15 {analogous to ‘one or more information sources’}), wherein the correlation of data points comprises one or more common names and one or more locations extracted from the references (Fig 5A, User Space 121 displays tags including ‘Federer’ {analogous to a ‘common name’} and ‘France’ {analogous to a ‘location’}; Section [0075]); 
detecting an event based at least on the correlation of data points and a time period for when the references were obtained (Abstract – tag generators generate tags relevant to incoming content from content sources 15; Section [0010] – tags characterize content to facilitate searching; Section [0093] – tags may comprise events e.g. “Davis Cup”; Section [0070] – virtual representations of tags may be displayed based on tag occurrences; Section [0089] – search results may be limited to those over a given period of time); 
collecting a reference set associated with the event from the one or more information sources, wherein the reference set comprises a first document from at least one of the information sources and a second document from at least one of the information sources (Section [0040] – a content library used to facilitate the aggregator service; Section [0113] – a content library may store item content; Section [0046] – content may include a document); and 
generating an event summary for the event, wherein generating the event summary comprises assembling event data from the reference set (Section [0046] – each item of content may include a summary of information), wherein assembling event data from the reference set comprises combining a first character string obtained from the first document with a second character string obtained from the second document (Section [0046] discloses various examples of content including text), wherein the summary comprises a natural language portion (Fig 5C, content block 123 comprises multiple content items describing the content item {e.g. “Federer to skip first round of Davis Cup” constitutes a ‘natural language summary’ of the content item; the title constitutes a ‘common language structure’}).

However, RADEV discloses wherein the natural language portion is comprised of sentences generated from the plurality of documents, wherein at least a portion of the sentences are generated and do not exist in the reference set (Page 14, Lines 7-18 – data is extracted from the different sources and passed through a sentence generator to generate a summary; Page 17 – Figure 4); and wherein the data points are sequenced in the summary based at least on the frequency at which the data points appeared in the reference set (Page 20, Lines 3-5 – information is rated in terms of importance, where the importance of information in one article is given a lower rating than information from multiple articles {analogous to ‘frequency at which the data points appeared in the reference set’}; Page 29, Lines 3-4 – summary paragraphs may be generated based on an ordering of templates, where more important templates are positioned first).
LI and RADEV are analogous art because they are from the same field of endeavor of summary generators.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of LI and RADEV before him or her, to modify the generated summary of LI to include natural language portions comprising generated sentences as taught by RADEV.  A motivation for doing so would have been to enhance briefings (Page 1, Lines 7-9).  Therefore, it would have been obvious to combine LI and RADEV to obtain the invention as specified in the instant claims.

With respect to Claims 2 and 10, the combination of LI and RADEV disclose the method/medium of each respective parent claim.  
(Abstract – the system aggregates and displays news feeds). 

With respect to Claims 3 and 11, the combination of LI and RADEV disclose the method/medium of each respective parent claim.  
LI further discloses wherein monitoring the one or more information sources comprises annotating non-text references (Section [0010] – pictures and video may be tagged {‘annotated’}). 

With respect to Claims 4 and 12, the combination of LI and RADEV disclose the method/medium of each respective parent claim.  
LI further discloses wherein non-text references comprise audio, image and video data (Section [0046] – content sources may include audio, videos, and pictures). 

With respect to Claims 6 and 14, the combination of LI and RADEV disclose the method/medium of each respective parent claim.  
LI further discloses wherein generating the summary of the event comprises selecting a summary template (Section [0051] – data retrieved from sources may include format information including layout {‘template’} of the content). 

With respect to Claims 7 and 15, the combination of LI and RADEV disclose the method/medium of each respective parent claim.  
LI further discloses wherein detecting an event comprises correlating a minimum number of event data points within a minimum number of references during a prescribed time period (Section [0075] – frequency of the tags may be used to measure the popularity of the tag; popularity of tags may be tracked over a certain period of time). 

With respect to Claims 8 and 16, the combination of LI and RADEV disclose the method/medium of each respective parent claim. 
LI further discloses wherein the summary of the event further comprises a representative image or chart (Section [0064] – thumbnails). 

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LI further in view of RADEV and ICKMAN et al (US PGPub 2011/0021250).

With respect to Claim 5 the combination of LI and RADEV disclose the method of Claim 1.
LI and RADEV may not appear to explicitly disclose wherein the natural language portion is further organized based on user preferences for types of data in generated summaries. 
However, ICKMAN discloses wherein the natural language portion is further organized based on user preferences for types of data in generated summaries (Section [0039] – items of a news feed may be added and rolled up into a timeline, a timeline analogous to a data order preference; Section [0027] – the interval at which items are synchronized may be user configurable e.g. missed telephone calls {a ‘type of data’} may appear in the timeline ASAP while RSS feeds are synchronized hourly).
LI, RADEV, and ICKMAN are analogous art because they are from the same field of endeavor of organizing news feed content.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of LI, RADEV, and ICKMAN before him or her, to modify the visual representation of content of the combination of LI and RADEV to include a timeline as taught by ICKMAN.  A motivation for doing so would have been to provide a time-based (Section [0015]).  Therefore, it would have been obvious to combine LI, RADEV, and ICKMAN to obtain the invention as specified in the instant claims.

With respect to Claims 13 and 18, the combination of LI and RADEV disclose the method/medium of each respective parent claim.
LI and RADEV may not appear to explicitly disclose wherein the natural language portion is further organized based on data order preferences for generated summaries. 
However, ICKMAN discloses wherein the natural language portion is further organized based on data order preferences for generated summaries (Section [0039] – items of a news feed may be added and rolled up into a timeline, a timeline analogous to a data order preference).
LI, RADEV, and ICKMAN are analogous art because they are from the same field of endeavor of organizing news feed content.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of LI, RADEV, and ICKMAN before him or her, to modify the visual representation of content of the combination of LI and RADEV to include a timeline as taught by ICKMAN.  A motivation for doing so would have been to provide a time-based user experience which may be preferable to a particular user (Section [0015]).  Therefore, it would have been obvious to combine LI, RADEV, and ICKMAN to obtain the invention as specified in the instant claims.

Response to Arguments
Applicant’s remarks, submitted 24 June 2021 in response to the Office Action mailed 24 February 2021, have been fully considered below.
Claim Rejections under 35 U.S.C. § 103
rd ¶ through Page 9, 2nd ¶, the applicant alleges cited prior art fails to disclose the limitation “wherein the data points are sequenced in the summary based at least on the frequency at which the data points appeared in the reference set”. 
On Page 9, 2nd ¶, the applicant alleges neither LI or RADEV teach or suggest that data points are sequenced in the summary based at least on the frequency that the data points appeared in the reference set.  The applicant further alleges that while RADEV provides that some information may be more important than other information when found in multiple articles, such a teaching does not indicate that the data in the summary is sequenced.   In response, the Office respectfully notes the grounds of rejection notes RADEV teaches that the summary may be ordered based on importance, and RADEV further teaches that importance may be based on the number of times information is noted.  The Office maintains ordering information in the summary based on importance wherein importance is determined based on the number of times information is noted meets the limitation as claimed.

On Page 9, 3rd ¶ through Page 11, 1st ¶, the applicant alleges cited prior art fails to disclose the limitation “identifying a correlation of data points across references obtained from the one or more information sources, wherein the references comprise at least documents, and wherein the correlation of data points comprises one or more common names and one or more locations extracted from the references; and detecting an event based at least on the correlation of data points and a time period for when the references were obtained” as recited in Claim 1.  
On Page 9, 4th ¶, the applicant alleges LI neither teaches or suggests that data points are correlated across multiple references or documents since LI merely teaches identifying tags in each individual reference or object; in response, the Office maintains LI provides explicit disclosure that tags are correlated across multiple references since LI’s tags may be derived from multiple sources {Fig 1, Content Sources 15}, and LI’s tags may be displayed based on the number of occurrences of the tag in common”. 
On Page 10, 2nd ¶, the applicant alleges LI fails to teach that an event is only detected after data points are correlated across references; in response, the Office maintains LI identifies content items based on the number of occurrences of a tag associated with the content item where a content item may identify an event such as the ‘Davis Cup’.  Since the ‘Davis Cup’ is identified only after LI’s tag extraction and grouping of tags, the Office maintains LI teaches event detection based on the correlation of data points as claimed.

On Page 11, 3rd ¶ through 5th ¶, the applicant alleges cited prior art fails to disclose the limitation “wherein detecting an event comprises correlating a minimum number of event data points within a minimum number of references during a prescribed period” as recited in Claim 7 and analogously recited in Claim 15.  The applicant alleges LI never requires a minimum number of references for an event to be detected; in response, the Office maintains that if a particular tag (e.g. “Davis Cup”) is not identified in a reference, then the event is never detected; likewise, if a particular tag is identified in a reference, then the event may be detected.




(The rest of this page is intentionally left blank)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        




/E.T.L/Examiner, Art Unit 2137